DETAILED ACTION
This action is in response to the application filed 22 April 2020.
Claims 1-20 are original.
Claims 1-20 are pending.

The label “EN” indicates an examiner’s note.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: At [0002] the specification recites “Usually, statistical experiments are conducted in situations in which researchers can manipulate conditions of the experiment and can control factors that are not directly to research objectives. Experimental design is the process of planning a study to meet specified objectives.” [emphasis added]. This emphasized phrase is incomplete. Given the context, it is difficult to suggest a correction; however, it appears that a verb is missing, e.g. “that are not <verb> directly to research objectives” or “that are not directly <verb> to research objectives”. The verb “related” is possible, but the sentence following the phrase appears to contradict this notion, i.e. “planning a study to meet specified objectives”. Appropriate correction is required.


Claim Objections
Claim 1 is objected to because of the following informalities: The claim recites “the underlying symbolic models” at line 11. There is insufficient antecedent basis for this limitation in the claim. The phrase “. Appropriate correction is required.

Claim 3 is objected to because of the following informalities: The claim recites “the models” in line 2.
There are three possible bases for this limitation, i.e. (i) “symbolic models” (claim 1:line 8), (ii) “underlying symbolic models” (claim 1:line 11), or (iii) “discovered models” (claim 3:line 2). Given the claim context, i.e. “selecting the experiment such that both a parametrization and a functional form of discovered models are most informative for the models”, and description at [0019], i.e. “The experiments are chosen such that both the parametrization as well as the functional form of the discovered model are most informative for the model discovery mission”, this appears to be a clerical error.
Further, please consider that, in the context of the application, “most informative” is reasonably interpreted as being determined by some measure, e.g. Jensen-Shannon Divergence or mutual information (see specification at [0046]), i.e. a “most informative” item is one for which a measure has been maximized (or minimized). Accordingly, the phrase “for the models” expresses an intention and is superfluous, i.e. “most informative” is dictated by a measure itself without regard to how a “most informative” item is intended to be used/linked with another concept.
. Appropriate correction is required.

Claim 8 is objected to because of the following informalities: The claim recites “the most information” at line 11. There is insufficient antecedent basis for this limitation in the claim. Given the context, i.e. “provides the most information”, and the description at [0044]-[0046] of the specification, it seems that “provides the most information” is intended to have a meaning similar to “maximizes an information measure”. The phrase “maximizes an information measure ” is recommended.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities: The claim recites “the models” in line 2.
There are two possible bases for this limitation, i.e. (i) “underlying mathematical models” (claim 8:lines 12-13) or (ii) “discovered models” (claim 10:line 2).
This issues are otherwise the same as those noted herein above with regard to “the models” for claim 3. Appropriate correction is required.

Claim 12 is objected to because of the following informalities: The claim recites “the prediction value” (line 2) as a reference to “at least one prediction value” in claim 11 (line 3). The phrase “the at least one prediction value” is recommended for claim 12. Appropriate correction is required. 

Claim 16 is objected to because of the following informalities: The claim recites “confirms with the pairs” (line 3) which includes a clerical error. The phrase “conforms with the pairs” is recommended. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the term “informs best as” in claim 1 (line 10) is a relative term which renders the claim indefinite. The term “informs best as” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Please consider, the specification at [0044]-[0046] provides a description of how a measure of information may be determined; however, at [0003], the specification recites “It is, therefore, desirable to optimize the experimental processes in order to minimize the cost and effort needed to achieve scientifically significant results.” Accordingly, “informs best as” is subjective, e.g. some opinion as regards information measures, cost, and significance 
For the purposes of further examination, it is assumed that “informs best as” may be interpreted as “maximizes an information measure” which is congruous with the specification at [0044]-[0046]. The phrase “maximizes an information measure ” is recommended.
Regarding claims 2-7, the claim inherit the deficiencies of claim 1 and are rejected under the same reasoning.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1:
Step 1:
The claim recites “A computer-implemented method … the method comprising: [steps]”. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of processes.
Step 2A – prong one:
The claim recites “determining a prediction value for a given inquiry data point, functional form and parameterization for conducting an experiment relating to a system under investigation [mathematical calculation of value from data, functional form, and parameterization]; assuming a set of input-output data pairs as a starting point in a model discovery process relating to the system under investigation; performing discovery of symbolic models minimizing complexity for a bounded misfit, or minimizing a misfit measure, subject to bounded complexity; [mathematical calculation of models using input-output pairs]; determining a new data point through optimal experimental design that informs best as for the underlying symbolic models [mathematical calculation of data by maximizing/minimizing information measure, see rejection under 35 USC §112 as regards interpretation of “informs best” as “maximizing an information measure”]; updating a posterior distribution, given results of the experiment relating to the system under investigation for the determined new data point to enable informed assessment among a plurality of functional forms and parameterizations [mathematical calculation of posterior distribution]” which is a mathematical concept [see MPEP 2106.04(a)(2) I]. Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:
The claim recites “computer-implemented” which is mere instruction to implement the exception with a computer and does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(f)].
The claim recites “for optimal design of experiments for joint model selection and parametrization determination of a symbolic mathematical model” which merely links the 
Considering the claim as a whole, there is the judicial exception linked to a field of use with instruction to implement the exception on a computer, which does integrate the judicial exception into a practical application.
Accordingly, at step 2A – prong two, the claim is found to be directed to a judicial exception.
Step 2B:
As noted for step 2A – prong two, there is mere instruction to implement the judicial exception on a computer; however, this does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(f)].
As noted for step 2A – prong two, the judicial exception is linked to a field of use; however, this does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(h)].
Considering the claim as a whole, there is the judicial exception linked to a field of use with instruction to implement the exception on a computer, which does not amount to significantly more than the judicial exception itself.
Accordingly, at step 2B, the claim is found to be directed to a judicial exception without significantly more than the judicial exception itself.

Regarding claim 2:
The claim recites “wherein the determined prediction value corresponds to an experiment that maximizes information gained and maximizes a divergence of candidate probability 

Regarding claim 3:
The claim recites “selecting the experiment such that both a parametrization and a functional form of discovered models are most informative for the models” which elaborates on the mathematical calculation in terms of mathematical concepts [maximizing an information measure]. Accordingly, the claim is rejected under the reasoning given for claim 2, mutatis mutandis.

Regarding claim 4:
The claim recites “receiving pairs of input and output data, a definition of valid parsable grammar of mathematical expressions, a prediction error tolerance, and invariance constraints; selecting among a plurality of possible mathematical expressions that fit the pairs of input and output data within the prediction error tolerance; generating, as an output, a discovered symbolic model” which extends the mathematical calculation in terms of further mathematical calculations (finding a symbolic model of by fitting data with mathematical expressions). Accordingly, the claim is rejected under the reasoning given for claim 1, mutatis mutandis.

Regarding claim 5:
The claim recites “performing optimal symbolic regression articulated as a declarative mathematical programming problem; and discovering a simplest model that conforms with the 

Regarding claim 6:
The claim recites “receiving a functional form and tunable parameters, given an output of a previous iteration of performing discovery of symbolic models; determining a next most informative experiment as a function of the received functional form and tunable parameters; and generating one or more input parameter inquiry values for a next sequence of experiments” which extends the mathematical calculation in terms of further mathematical calculations (calculating values as a function of functional form and parameters). Accordingly, the claim is rejected under the reasoning given for claim 1, mutatis mutandis.

Regarding claim 7:
The claim recites “wherein performing discovery of symbolic models, determining the new data point, and updating the posterior distribution are at least one of repeated sequentially and performed in a batch” which elaborates on the calculations by specifying that they are performed more than once, i.e. more mathematical calculations. Accordingly, the claim is rejected under the reasoning given for claim 1, mutatis mutandis.

Regarding claim 8:
Step 1:

Step 2A – prong one:
The claim recites “to assume a set of input data pairs as a starting point in a model discovery process relating to a system under investigation, based at least in part on inquiry input data; and to generate prediction values for a given input-output data set and candidate functional forms along with their respective parameterizations, the prediction values being used to determine at least one of an optimal experiment and a sequence of experiments that provides the most information enabling experimental data-substantiated distinction between functional forms and respective parameterizations for underlying mathematical models describing the system under investigation” which is a mathematical concept [see MPEP 2106.04(a)(2) I], e.g. mathematical calculation of values from data, functional forms, and parameterizations. Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:
The claim recites “memory; and at least one processor operably coupled with the memory, the at least one processor configured: [to perform the actions]” which is mere instruction to implement the exception with a computer and does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(f)].
The claim recites “for selecting at least one new data point through optimal experimental design” which merely links the judicial exception to a field of use and does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(h)].

Accordingly, at step 2A – prong two, the claim is found to be directed to a judicial exception.
Step 2B:
As noted for step 2A – prong two, there is mere instruction to implement the judicial exception on a computer; however, this does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(f)].
As noted for step 2A – prong two, the judicial exception is linked to a field of use; however, this does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(h)].
Considering the claim as a whole, there is the judicial exception linked to a field of use with instruction to implement the exception on a computer, which does not amount to significantly more than the judicial exception itself.
Accordingly, at step 2B, the claim is found to be directed to a judicial exception without significantly more than the judicial exception itself.

Regarding claim 9:
The claim recites “wherein the prediction values correspond to an experiment that maximizes information gained and maximizes a divergence of candidate probability distributions relating to the experiment” which elaborates on the mathematical calculation in terms of 

Regarding claim 10:
The claim recites “wherein the experiment is selected such that both a parametrization and a functional form of discovered models are most informative for the models” which elaborates on the mathematical calculation in terms of mathematical concepts [maximizing an information measure]. Accordingly, the claim is rejected under the reasoning given for claim 9, mutatis mutandis.

Regarding claim 11:
The claim recites “wherein the at least one processor comprises a prediction module, the prediction module being adapted to receive inquiry input data and being configured to generate at least one prediction value for a given input dataset as a function of at least one of the inquiry input data and a functional form and parameterization associated with the inquiry input data” which elaborates on the mathematical calculation in terms of mathematical concepts. Accordingly, the claim is rejected under the reasoning given for claim 8, mutatis mutandis.

Regarding claim 12:
The claim recites “wherein the prediction module is configured to output the prediction value” which is mere instruction to apply the exception. Accordingly, the claim is rejected under the reasoning given for claim 11, mutatis mutandis.

Regarding claim 13:
The claim recites “wherein the at least one processor comprises a discovery module, the discovery module being adapted to receive pairs of input and output data, a definition of valid pars able grammar of mathematical expressions, a prediction error tolerance, and invariance constraints, to select among a plurality of possible mathematical expressions that fit the pairs of input and output data within the prediction error tolerance, and to generate, as an output, a discovered symbolic model” which extends the mathematical calculation in terms of further mathematical calculations (finding a symbolic model of by fitting data with mathematical expressions). Accordingly, the claim is rejected under the reasoning given for claim 8, mutatis mutandis.

Regarding claim 14:
The claim recites “further comprising a grammar element coupled with the discovery module, the grammar element being configured to define and encode, as constraints, a grammar of the discovered symbolic model” which extends the mathematical calculation in terms of further mathematical calculations (the grammar is one of mathematical expressions, see [0027]). Accordingly, the claim is rejected under the reasoning given for claim 13, mutatis mutandis.

Regarding claim 15:
The claim recites “wherein the discovery module is configured to perform optimal symbolic regression articulated as a declarative mathematical programming problem, and to discover a simplest model that conforms with the pairs of input and output data, consistent with the grammar of mathematical expressions and the invariance constraints” which extends the 

Regarding claim 16:
The claim recites “wherein the discovery module is configured to perform optimal symbolic regression articulated as a non-declarative mathematical programming problem, and to discover a simplest model that confirms with the pairs of input and output data, consistent with the grammar of mathematical expressions and the invariance constraints” which extends the mathematical calculation in terms of further mathematical calculations (symbolic regression to determine a mathematical model). Accordingly, the claim is rejected under the reasoning given for claim 13, mutatis mutandis.

Regarding claim 17:
The claim recites “wherein the at least one processor comprises an experimental design module, the experimental design module being adapted to receive a functional form and tunable parameters corresponding to one or more models, given an output of a previous iteration of the model discovery process, and being configured to determine a next most informative experiment as a function of the received functional form and tunable parameters considered and to generate one or more input parameter inquiry values for a next sequence of experiments” which extends the mathematical calculation in terms of further mathematical calculations (calculating values as a function of functional form and parameters). Accordingly, the claim is rejected under the reasoning given for claim 8, mutatis mutandis.

Regarding claim 18:
The claim recites “wherein the experimental design module is configured to receive an instrumentation description and to generate, as a function of the instrumentation description and the one or more input parameter inquiry values for a next sequence of experiments, a sequence of actions to be executed by instrumentation hardware that uses the sequence of actions to perform the next sequence of experiments” which is mere instruction to apply the exception. Accordingly, the claim is rejected under the reasoning given for claim 17, mutatis mutandis.

Regarding claim 19:
The claim recites “wherein the experimental design module comprises a data collection module corresponding to the instrumentation hardware that uses the sequence of actions to perform the next sequence of experiments, the data collection module being configured to collect output data of the system under investigation under different experimental regimes” which is mere instruction to implement the exception on a computer to collect data. Accordingly, the claim is rejected under the reasoning given for claim 18, mutatis mutandis.

Regarding claim 20:
The claim recites “wherein the experimental design module receives discovery functionality and input regarding a feasible domain in which input data can be collected, the experimental design module determining a feasible experimental design, enabling distinction among a plurality of possible functional forms and parametrizations” which extends the mathematical concept in terms of further mathematical concepts [specifying that there is an input domain (mathematical concept) for “the determining of a feasible experimental design …” which is a mathematical calculation (e.g. as shown for claim 8)]. Accordingly, the claim is rejected under the reasoning given for claim 17, mutatis mutandis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4-8, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Autel (AUSTEL, VERNON, SANJEEB DASH, OKTAY GUNLUK, LIOR HORESH, LEO LIBERTI, GIACOMO NANNICINI, AND BARUCH SCHIEBER. "Globally optimal symbolic .

Regarding claim 1, Austel discloses a computer-implemented method (P3::§3:¶1: “with the MINLP solver BARON [21] v17.8.9, using IBM ILOG CPLEX and IPOPT [24] as subsolvers … Experiments are run on the cloud, so CPU speed cannot be precisely quantified”) for joint model selection and parametrization determination of a symbolic mathematical model (P2:§2:¶1: “A symbolic regression scheme consists of a space of valid mathematical expressions together with a mechanism for its exploration. A mathematical expression can be represented by a (rooted) expression tree where each node is labeled by one of the following entities: operators (such as +,−, ×, log), variables (i.e., the independent variables), and constants”), the method comprising:
determining a prediction value for a given inquiry data point, functional form and parameterization for conducting an experiment relating to a system under investigation (P2:§2:¶2: “The discrete variables of the formulation are used to define the structure of the expression tree, and the continuous variables to evaluate the resulting symbolic expression for specific numerical values associated with the data. To choose among the many possible expressions that fit the data. … D measures error of the predicted values v, and (x, y) are the observed data” EN: symbolic forms are the functional form and parameterization [combinations of functions and their parameters], predicted values are the prediction values);
assuming a set of input-output data pairs (P2:§2:¶2: “D measures error of the predicted values v, and (x, y) are the observed data”) as a starting point in a model discovery (P2:§2:¶1: “A symbolic regression scheme consists of a space of valid mathematical expressions together with a mechanism for its exploration”);
performing discovery of symbolic models minimizing complexity for a bounded misfit, or minimizing a misfit measure, subject to bounded complexity (P2:§2:¶2: e.g. “To choose among the many possible expressions that fit the data (within an error bound), we set the objective to minimize the description complexity of the expression. Consequently, the MINLP formulation has the form [equations including complexity and error bound] … that define valid expression trees of bounded size [bounded complexity]” EN: the optimizing is performing discovery).
Austel does not explicitly disclose for optimal design of experiments;
determining a new data point through optimal experimental design that informs best as for the underlying symbolic models; and
updating a posterior distribution, given results of the experiment relating to the system under investigation for the determined new data point to enable informed assessment among a plurality of functional forms and parameterizations.
However, Avron teaches for optimal design of experiments (title: “OPTIMAL EXPERIMENTAL DESIGN”; [0018]: “In the exemplary embodiments, a system and method is provided for optimal experimental design to correct a misspecified model approximating a behavior of a dynamic system.” EN: citation is exemplary, as indicated by the title optimal DOE is discussed in much of the disclosure);
determining a new data point through optimal experimental design  (fig 2:30 and [0041]: “In block 30, the experiential setup X; is added to a chosen set of experiments [expression]”) that informs best as for the underlying symbolic models ([0040]: “In block 28, the experimental design setup, X;, is found that maximizes information content.”; [0045]: “Well-chosen experimental designs maximize the amount of "information" that can be obtained for a given amount of experimental effort.”; [0050]-[0051] showing that “mutual information” is maximized which is “inform[ing] best”, see also instant specification at [0046]); and
updating a posterior distribution, given results of the experiment relating to the system under investigation for the determined new data point ([0048]: “For posterior uncertainty, it is defined as: [equation]” and [0050]-[0051] showing how the posterior distribution is used; fig 2 showing the loop, i.e. the posterior uncertainty is updated for each of the “k iterations”) to enable informed assessment among a plurality of functional forms and parameterizations (EN: The intended use of “to enable …” necessarily follows from the action “updating a posterior distribution”, see instant specification at [0047]. Nevertheless Avron teaches at [0043] and [0045]: “However, mathematical models are never a complete representation of a system. This is a strength, not a weakness, of mathematical modeling. Mathematical models always include simplifying approximations and abstractions that provide insights into which components of the system are ultimately responsible for a particular behavior. Mathematical models, therefore, ought to represent the judicious distillation of the essence of the behavior in question. … In an experiment, one or more process variables ( or factors) are deliberately changed in order to observe the effect the changes have on one or more response variables. The statistical design of experiments (DOE) is an efficient procedure for planning experiments so that the data obtained can be analyzed to yield valid and objective conclusions. ).

	
Regarding claim 4, Austel discloses the method of claim 1, further comprising:
receiving pairs of input and output data, a definition of valid parsable grammar of mathematical expressions, a prediction error tolerance, and invariance constraints (P2:§2:¶¶1-2: “A symbolic regression scheme consists of a space of valid mathematical expressions together with a mechanism for its exploration. A mathematical expression can be represented by a (rooted) expression tree where each node is labeled by one of the following entities: operators (such as +,−, ×, log), variables (i.e., the independent variables), and constants. … To choose among the many possible expressions that fit the data (within an error bound), we set the objective to minimize the description complexity of the expression. Consequently, the MINLP formulation has the form [equations including complexity and error bound] … that define valid expression trees of bounded size”. See also PP2-3:subsection:”Grammar”);
selecting among a plurality of possible mathematical expressions that fit the pairs of input and output data within the prediction error tolerance (P2:§2:¶¶1-2: “To choose among the many possible expressions that fit the data (within an error bound), we set the objective to minimize the description complexity of the expression. Consequently, the MINLP formulation has the form [equations including complexity and error bound] … that define valid expression trees of bounded size”.); and
generating, as an output, a discovered symbolic model (P4:Table 1 and ¶1: “We consider the set of operators +, ∗,√, √3 , and full binary expression trees with depth at most 3 (the root has depth 0) in which each operator can appear at most 3 times. We aim to predict d in terms of the other input variables. Results are reported in Table 1, for different upper bounds applied to the relative model error).

Regarding claim 5, Austel discloses the method of claim 4, further comprising:
performing optimal symbolic regression articulated as a declarative mathematical programming problem (P2:§2:¶2: “Consequently, the MINLP formulation has the form [optimization problem over the grammar space]” EN: a declarative approach, see also instant specification at [0005]); and
(P2:§2:¶¶1-2: “A symbolic regression scheme consists of a space of valid mathematical expressions together with a mechanism for its exploration. A mathematical expression can be represented by a (rooted) expression tree where each node is labeled by one of the following entities: operators (such as +,−, ×, log), variables (i.e., the independent variables), and constants. … To choose among the many possible expressions that fit the data (within an error bound), we set the objective to minimize the description complexity of the expression. Consequently, the MINLP formulation has the form [equations including complexity and error bound] … that define valid expression trees of bounded size”. EN: by minimizing complexity, one finds a “simplest” model.).

Regarding claim 6, Austel discloses the method of claim 1, further comprising:
receiving a functional form and tunable parameters, given an output of a previous iteration of performing discovery of symbolic models (P2:§2:¶2: “In practice, MINLP solvers (e.g., BARON [21], COUENNE[3], SCIP[15]) employ various convex relaxation schemes to obtain lower bounds on the objective function value and use these bounds in divide-and-conquer strategies to obtain globally optimal solutions [21].” EN: “relaxation” optimization methods are iterative building on previous iterations);
determining a next most informative experiment as a function of the received functional form and tunable parameters (with Avron as for claim 1); and
generating one or more input parameter inquiry values for a next sequence of experiments (with Avron as for claim 1).

Regarding claim 7, Austel discloses the method of claim 1, wherein performing discovery of symbolic models, determining the new data point, and updating the posterior distribution are at least one of repeated sequentially and performed in a batch (with Avron as for claim 1, Avon teaches a loop to determine the new data points and posterior distributions).

Regarding claim 8, Austel discloses an apparatus for selecting at least one new data point through optimal experimental design, the apparatus comprising:
memory (P3:§3:¶1: “We solve the optimization problem described in Section 2 with the MINLP solver BARON [21] v17.8.9, using IBM ILOG CPLEX and IPOPT [24] as subsolvers.” EN: memory is required to store the software); and
at least one processor operably coupled with the memory (P3:¶3:¶1: “Experiments are run on the cloud, so CPU speed cannot be precisely quantified.”), the at least one processor configured:
to assume a set of input data pairs as a starting point in a model discovery process relating to a system under investigation, based at least in part on inquiry input data (as for the “determining a prediction value” and “assuming” for claim 1); and
to generate prediction values for a given input-output data set and candidate functional forms along with their respective parameterizations, the prediction values being used to determine at least one of an optimal experiment and a sequence of experiments that provides the most information (with Avron as for the “performing”, “determining a new data point”, “updating” steps of claim 1)  enabling experimental data-substantiated distinction between functional forms and respective parameterizations (EN: The intended result “enabling …” necessarily follows “values being used to determine …”. This is apparent on its face since “values being used [using data] to determine … experiment(s) [experimental] that provides the most information [“provides the most” of that which may be used for distinction]” has the result of “experimental data-substantiated distinction [experimental distinction using data]” Nevertheless, Avron teaches the enabling as shown for claim 1).

Regarding claim 11, Austel discloses the apparatus according to claim 8, wherein the at least one processor comprises a prediction module, the prediction module being adapted to receive inquiry input data and being configured to generate at least one prediction value for a given input dataset as a function of at least one of the inquiry input data and a functional form and parameterization associated with the inquiry input data (as for the “determining a prediction value” of claim 1).

Regarding claim 12, Austel discloses the apparatus according to claim 11, wherein the prediction module is configured to output the prediction value (P2:§2:¶2: “D measures error of the predicted values v, and (x, y) are the observed data” EN: The predicted value must be “output” for the error measure, i.e. must be received by the function calculating error).

Regarding claim 13, Austel discloses the apparatus according to claim 8, wherein the at least one processor comprises a discovery module, the discovery module being adapted to receive pairs of input and output data, a definition of valid parsable grammar of mathematical (as for claim 4).

Regarding claim 14, Austel discloses the apparatus according to claim 13, further comprising a grammar element coupled with the discovery module, the grammar element being configured to define and encode, as constraints, a grammar of the discovered symbolic model (P2:§2:¶2: “Consequently, the MINLP formulation has the form [equations including complexity and error bound] … that define valid expression trees of bounded size”. See also PP2-3:subsection:”Grammar” including constraints).

Regarding claim 15, Austel discloses the apparatus according to claim 13, wherein the discovery module is configured to perform optimal symbolic regression articulated as a declarative mathematical programming problem, and to discover a simplest model that conforms with the pairs of input and output data, consistent with the grammar of mathematical expressions and the invariance constraints (as for claim 5).

Regarding claim 16, Austel discloses the apparatus according to claim 13, wherein the discovery module is configured to perform optimal symbolic regression articulated as a mathematical programming problem, and to discover a simplest model that confirms with the pairs of input and output data, consistent with the grammar of mathematical expressions and the invariance constraints (P1:§1:¶2: “Starting with [11], symbolic regression problems have been typically solved with genetic programming [2, 1], an evolutionary metaheuristic related to genetic algorithms; another such technique is grammatical evolution [18].” EN: genetic algorithms and grammatical evolution are non-declarative methods and “regression” itself indicates a simplest model conforming to the data and constraints.).

Regarding claim 17, Austel discloses the apparatus according to claim 8, wherein the at least one processor comprises an experimental design module, the experimental design module being adapted to receive a functional form and tunable parameters corresponding to one or more models, given an output of a previous iteration of the model discovery process, and being configured to determine a next most informative experiment as a function of the received functional form and tunable parameters considered and to generate one or more input parameter inquiry values for a next sequence of experiments (with Avron as for claim 6).

Regarding claim 18, Austel discloses the apparatus according to claim 17.
Austel does not explicitly disclose wherein the experimental design module is configured to receive an instrumentation description and to generate, as a function of the instrumentation description and the one or more input parameter inquiry values for a next sequence of experiments, a sequence of actions to be executed by instrumentation hardware that uses the sequence of actions to perform the next sequence of experiments.
However, Avron teaches wherein the experimental design module is configured to receive an instrumentation description ([0045]: “In an experiment, one or more process variables ( or factors) are deliberately changed in order to observe the effect the changes have on one or more response variables. … DOE begins with determining the objectives of an experiment and selecting the process factors for the study.” EN: “process factors” are an instrumentation description.) and to generate, as a function of the instrumentation description and the one or more input parameter inquiry values for a next sequence of experiments (as for claim 6, choosing the parameter inquiry values), a sequence of actions to be executed by instrumentation hardware that uses the sequence of actions to perform the next sequence of experiments ([0045]: “The statistical design of experiments (DOE) is an efficient procedure for planning experiments so that the data obtained can be analyzed”; [0066]-[0067]: “selecting experimental settings 48 for controllable parameters … The test execution 50 can include determining informative values 52”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Austel in view of the teachings of Avron to include “wherein the experimental design module is configured to receive an instrumentation description and to generate, as a function of the instrumentation description and the one or more input parameter inquiry values for a next sequence of experiments, a sequence of actions to be executed by instrumentation hardware that uses the sequence of actions to perform the next sequence of experiments” by applying design of experiments to determine which points to test for model discovery and performing the test to collect the information since “Model specification refers to the determination of which independent functions should be included in or excluded from a regression equation. … A multiple regression model is, in fact, a theoretical statement about the causal relationship between one or more independent functions. Indeed, it can be observed that regression analysis involves three distinct stages: the specification of a model, the estimation of the parameters of this model, and the interpretation of these parameters. … In the design of experiments, optimal designs, are a class of experimental designs that are optimal with respect to 

Regarding claim 19, Austel discloses the apparatus according to claim 18, wherein the experimental design module comprises a data collection module corresponding to the instrumentation hardware that uses the sequence of actions to perform the next sequence of experiments, the data collection module being configured to collect output data of the system under investigation under different experimental regimes (with Avron, as for claim 18, i.e. “The test execution 50 can include determining informative values 52” and “data can be obtained and analyzed”).

Regarding claim 20, Austel discloses the apparatus according to claim 17, wherein the experimental design module receives discovery functionality and input regarding a feasible domain in which input data can be collected (with Avron as for claim 18, i.e. [0045]: “In an experiment, one or more process variables ( or factors) are deliberately changed in order to observe the effect the changes have on one or more response variables. … DOE begins with determining the objectives of an experiment and selecting the process factors for the study.” EN: being able to “observe the effect” indicates feasibility since the change must be effected.), the experimental design module determining a feasible experimental design (with Avron as for claim 1, determining the design where one can “observe the effect” indicates a feasible design.), enabling distinction among a plurality of possible functional forms and (this intended use necessarily follows, since the “changes” themselves are indicators of distinction).

Claims 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Austel and Avron as applied to claim 1 above, and further in view of Lin (J. LIN, "Divergence measures based on the Shannon entropy," in IEEE Transactions on Information Theory, vol. 37, no. 1, pp. 145-151, Jan. 1991, doi: 10.1109/18.61115).

Regarding claim 2, Austel discloses the method of claim 1, wherein the determined prediction value corresponds to an experiment that maximizes information gained (in combination as for claim 1’s “best informs” limitation).
Austel and Avron do not explicitly disclose maximizes a divergence of candidate probability distributions relating to the experiment.
However, Lin teaches a divergence of candidate probability distributions relating to the experiment (P145:§1:¶3: “Based on Jensen’s inequality and the Shannon entropy, an extension of the new measure, the Jensen-Shannon divergence, is derived.”; PP147-148:§IV discussing using the Jensen-Shannon divergence as a measure. EN: also note that maximizing this measure is reasonably interpreted as “maximizing information gained”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Austel and Avron in view of the teachings of Lin to include “wherein the determined prediction value corresponds to an experiment that maximizes information gained and maximizes a divergence of candidate probability distributions relating to the experiment” by substituting the Jensen-Shannon divergence measure (itself a mutual 
	

Regarding claim 3, Austel discloses the method of claim 2, further comprising selecting the experiment such that both a parametrization and a functional form of discovered models are most informative for the models (in combination as for claim 1. EN: This necessarily follows from the combination where the most informative observation points chosen by design of experiments are used in the model discovery process).

Regarding claim 9, Austel discloses the apparatus according to claim 8, wherein the prediction values correspond to an experiment that maximizes information gained and maximizes a divergence of candidate probability distributions relating to the experiment (in combination as for claim 2).

Regarding claim 10, Austel discloses the apparatus according to claim 9, wherein the experiment is selected such that both a parametrization and a functional form of discovered models are most informative for the models (as for claim 3).

Conclusion
Claims 1-20 are rejected.
:
US 20210264075 A1	Junginger; Andrej et al.
Discussing symbolic regression based on sensor measurements
US 20170004231 A1	Avron; Haim et al.
Discussing symbolic regression via optimization and a grammar using methods similar to that of the Austel disclosure
US 20060079983 A1	Willis; James E.
Discussing controlling instrumentation in accordance with design of experiments results
US 20030033127 A1	Lett, Gregory Scott
Discussing using design of experiments for model selection among models chosen from a model repository
CORNELIO, CRISTINA, SANJEEB DASH, VERNON AUSTEL, TYLER JOSEPHSON, JOAO GONCALVES, KENNETH CLARKSON, NIMROD MEGIDDO, BACHIR EL KHADIR, AND LIOR HORESH. "AI Descartes: Combining Data and Theory for Derivable Scientific Discovery." arXiv preprint arXiv:2109.01634 (2021).
Discussing automated model discovery using experimental data (some authors are inventors for the instant application)
SCHMIDT, MICHAEL, AND HOD LIPSON. "Distilling free-form natural laws from experimental data." science 324, no. 5923 (2009): 81-85 (with supplementary material - 26 pages total).
Discussing symbolic regression using genetic algorithms and experimental data

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.S.B./Examiner, Art Unit 2147                                            /BORIS GORNEY/                                                                                   Supervisory Patent Examiner, Art Unit 2147